                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  LEWIS COSBY,                                    )
  KENNETH R. MARTIN,                              )
  as beneficiary of the                           )
  Kenneth Ray Martin Roth IRA, and                )
  MARTIN WEAKLEY, on behalf of                    )
  themselves and all others similarly situated,   )
                                                  )
                Plaintiffs,                       )
                                                  )
  v.                                              )   No.:   3:16-CV-121-TAV-DCP
                                                  )
  KPMG, LLP,                                      )
                                                  )
                Defendant.                        )


                                           ORDER

         Before the Court is the parties’ joint motion to amend the Court’s scheduling order

  [Doc. 82]. Pursuant to 28 U.S.C. § 636, the motion [Doc. 82] is hereby REFERRED to

  the Honorable Debra C. Poplin, United States Magistrate Judge, for her consideration and

  determination or report and recommendation, as may be appropriate.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     CHIEF UNITED STATES DISTRICT JUDGE




Case 3:16-cv-00121-TAV-DCP Document 84 Filed 11/08/18 Page 1 of 1 PageID #: 6811
